DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 09/22/2020.
B.	Claims 1-17 remains pending.


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-15 are directed to a program per se as they are directed to an information processing device, which as described in the specification at paragraph 7 is mere software, a program is provided that causes a computer to function as an information processing device”; the claim does not include any other tangible hardware outside of only using the term information processing device, and with the definition in paragraph 7 one could reduce the meaning to be interpreted as a program only. Claim 17 is directed towards a program and program units. Note that a computer program per se is not included in one of the statutory categories of invention and is believed to be non-statutory, more information about this matter is covered in the Annex IV of the Interim Guidelines for Subject matter Eligibility. 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/guidelines101_20051026.pdf

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hayashida, Naoko (US Pub. 2017/0102766 A1), herein referred to as “Hayashida”.

 

As for claims 1 and 16-17, Hayashida teaches.    An information processing device and corresponding method of claim 16 and program of claim 17 comprising:

a first action-state acquisition unit configured to acquire first action-state information about an action state of a first user present at a first location (fig.2 par. 79  a first user 150 has an action state recorded and shared in virtual reality, herein VR, space);

a second action-state acquisition unit configured to acquire a second action-state information about an action state of a second user present at a second location (fig. 2 par. 79-81 the second user 160 and third user 170 has a second and third action state acquisition for determining placement and behavior movement to be shared and communicated with the first user along with each other in the VR space);

an avatar control unit configured to gradually change, in accordance with the action state of the first user, a first avatar representing the first user, the first avatar being provided so as to be visible to the second user at the second location (par.49 behavior changes of user is captured and relayed to other users in same vicinity of user performing gesture/movements in VR space);



a transmission unit configured to transmit a signal to a terminal of the first user present at the first location based on the input about the first avatar (par.97 and fig.5 the gradual change of one or more users is viewed by the first, second and third user during the communication between users within the VR space).

As for claim 2, Hayashida teaches.    The information processing device according to claim 1, wherein the input about the first avatar includes at least one of first input or second input, and the transmission unit transmits a first signal indicating initiation of communication to the terminal of the first user based on the first input (par.95 – 97 the one or more users preforms movement which can engage in communication with other user or avoid them), and 

transmits a second signal indicating non-permission of initiation of communication to the terminal of the first user based on the second input (par.53 and 359 avoiding other user through movement).



As for claim 4, Hayashida teaches.    The information processing device according to claim 2, wherein the first input is relatively-intentional input made by the second user compared with the second input (par.54 the "movement of an avatar" in a VR space may have an  opposite meaning depending on the relationship with other avatars such that the determination that which social behavior of a person in a real space the "movement with respect to another avatar" corresponds to is referred to as determination of the "type of movement with respect to another avatar").

As for claim 5, Hayashida teaches.    The information processing device according to claim 4, further comprising an input determination unit configured to determine the first input and the second input based on image information or depth information of the second user, wherein the first input includes information about a particular gesture (par. 49 hand moving; par. 53 user moving in direction to other user), and

the second input does not include the information about the particular gesture (par.65 voice data output from each user in VR space).

As for claim 6, Hayashida teaches.    The information processing device according to claim 5, wherein the particular gesture is a gesture that a hand of the second user gets close to a face of the second user (par.49 gesture of hand moving).


As for claim 7, Hayashida teaches.    The information processing device according to claim 4, further comprising an input determination unit configured to determine the first input based on voice information of the second user and determine the second input based on image information or depth information of the second user (par.65 voice data outputted in VR space).

As for claim 8, Hayashida teaches. The information processing device according to claim 4, wherein the input determination unit determines, as the second input, a fact that the second user has recognized a change of the first avatar based on image information or depth information of the second user (par.67 . the information providing unit 112 for time series composed image data determines that each portion of avatars has moved more than a predetermined amount, the information providing unit 112 for time series 
composed image data generates time series composed image data including the movements and provides the generated time series).

As for claim 9, Hayashida teaches. The information processing device according to claim 1, wherein the avatar control unit initiates changing display of the first avatar in response to a permission request about initiation of communication with the second user, the permission request being transmitted from the terminal of the first user (par. 84 example of user approaching and based upon depth information user permits another user to be included into group of one or more users for communication).

As for claim 10, Hayashida teaches.    The information processing device according to claim 9, further comprising a communication unit configured to establish communication between the information processing device and the terminal of the first user via a network in response to the transmission of the signal to the terminal of the first user (par.110 and fig.7 communication unit for communicating with other HMD connected users within VR space).

As for claim 11, Hayashida teaches.    The information processing device according to claim 1, wherein the transmission unit transmits a signal indicating the action state of the second user to the terminal of the first user (fig.7 transmission unit of hardware HMD of user).

As for claim 12, Hayashida teaches.    The information processing device according to claim 11, wherein the transmission unit changes the signal indicating the action state of the second user based on the input about the first avatar (fig.8 units for transmitting sensed information).

As for claim 13, Hayashida teaches.    The information processing device according to claim 12, wherein the transmission unit transmits a signal that controls an avatar controlled by the terminal of the first user and representing the second user (fig.8 HMD for transmitting sensed information back to server for remote processing and updating to other users within VR space for reflecting user behavior). 


As for claim 14, Hayashida teaches.    The information processing device according to claim 1, further comprising a display device configured to display the first avatar (fig.7-8 display device in form of Head mounted display).

As for claim 15, Hayashida teaches.    The information processing device according to claim 1, wherein the first avatar is a mobile object having a drive mechanism (fig. 7-8 head mounted display device is mobile and allows for user to move around a physical space to update to VR space that the user is performing a “drive mechanism” to reflect movement in the VR space as performed in real space; Examiner notes drive mechanism encompasses a broad field).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).


Conclusion


DOCUMENT-IDENTIFIER:    US 20160210602 A1 
 
TITLE:                  SYSTEM AND METHOD FOR COLLABORATIVE SHOPPING, BUSINESS 
                        AND ENTERTAINMENT 
 
PUBLICATION-DATE:       July 21, 2016 
 
ABSTRACT: 
 
The methods and systems described herein relate to online methods of collaboration in community environments.  The methods and systems are related to an online apparel modeling system that allows users to have three-dimensional models of their physical profile created.  Users may purchase various goods and/or services and collaborate with other users in the online environment.

DOCUMENT-IDENTIFIER:    US 20140368537 A1 
 
TITLE:                  SHARED AND PRIVATE HOLOGRAPHIC OBJECTS 
 
PUBLICATION-DATE:       December 18, 2014 

ABSTRACT: 
 
A system and method are disclosed for displaying virtual objects in a mixed reality environment including shared virtual objects and private virtual objects.  Multiple users can collaborate together in interacting with the shared virtual objects.  A private virtual object may be visible to a single user.  In examples, private virtual objects of respective users may facilitate the users' collaborative interaction with one or more shared virtual objects.

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale